DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 95-96, 101, and 115-129), in the reply filed on 10/18/2021, is acknowledged.
A Markush search for Applicants’ elected species of tyloxapol as surfactant; carbomer as suspending agent; mannitol as tonicity agent; and tromethamine (TRIS) as buffer, retrieved applicable art.  Therefore, the Markush search will not be extended unnecessarily to additional species of surfactant; suspending agent; tonicity agent; and buffer in/for/during this Office Action.  See “SEARCH 6” in enclosed search notes, generated from Expert/STIC-searchers.
Furthermore, a review of “SEARCH 6” search results by inventor and assignee/owner names did not retrieve any double patent references.
Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The double patent references (below) that were found were due to a review of the PALM family and U.S. patent/pre-grant publications of the secondary reference RITCHIE (obviousness rejection, below).
Realize the full scope of base claim 95 has not yet been searched in accordance with Markush search procedure.  Only Applicants’ elected species (see Remarks of 10/18/2021) have been searched for prior art and double patent art following Markush search practice.
Applicants’ Remarks of 10/18/2021 indicate that the elected species read on claims 95-96, 101, 119-122, and 129.
Claims 113-114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Furthermore, claims 115-118 and 123-128 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Group I, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/18/2021.
The next Office Action can properly be made FINAL if:
(1)	Applicants fail to overcome any rejection in this First Action on the Merits; and/or 
(2)	Applicants overcome the prior art rejection(s), below, and an extended Markush search retrieves new prior art or double patent art against a new (not previously rejected) species thereby necessitating a new art rejection(s); and/or 
(3)	Applicants’ claim amendments necessitate new rejection(s).  MPEP 803.02(III)(D) applies here.
Current Status of 16/789,976
This Office Action is responsive to the amended claims of August 20, 2020.
Claims 95-96, 101, 119-122, and 129 have been examined on the merits.  Claims 95-96 and 101 are previously presented.  Claims 119-122 and 129 are new.
Priority
Applicants identify the instant application, Serial #:  16/789,976, filed 02/13/2020, as a U.S. Non-Provisional patent application, which claims priority from U.S. Provisional Application 62/806,705, filed 02/15/2019.
The instant claims find support in the U.S. Provisional 62/806,705, filed 02/15/2019.  Thus, the effective filing date of the instant application is:  February 15, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2021 and 08/20/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 95-96, 101, 119-120, and 129 are rejected under 35 U.S.C. 103 as being unpatentable over:
TAKRURI (U.S. 2015/0352176 A1), 
in view of:
RITCHIE (WO 2005/120510 A1, referenced in IDS of 08/20/2020).

The instant claim 95 is drawn to a formulation comprising a suspension of compound I, or a salt, co-crystal, or polymorph thereof, in an amount of about 0.5% w/v to about 3.5% w/v,
	a non-ionic tyloxapol surfactant; 
	carbomer suspending agent; 
	mannitol tonicity agent; 

	optionally, a salt; 
	optionally, a preservative; and 
	water in sufficient quantity (qs) to 100%.
	Various dependent claims further define the pH of the formulation; additional agents; and a method of making said formulation.

Determining the scope and contents of the prior art:
TAKRURI is directed to oil-free compositions and fat-free aqueous suspensions of cyclosporin and contain a cyclosporin (e.g., cyclosporine), a hydrophilic pharmaceutically acceptable solvent in which the cyclosporin (e.g., cyclosporine) is soluble, a dispersing agent, a suspending agent and an aqueous vehicle (Abstract).  Furthermore, said suspensions are known to be useful to treat ophthalmic disorders (“Abstract”).  In an embodiment, TAKRURI teaches a composition comprising: 
cyclosporine 0.10%, 
polyethylene glycol 300 2.0%, 
carbomer (suspending agent) homopolymer type B 0.20%, 
non-ionic tyloxapol (surfactant) 0.025%, 
Glycerin 2.0%, 
sodium chloride (salt) 0.03%, 
sodium hydroxide, 
pH 7.2-7.4 (/falls within and hence teaches pH ranges of claim 120) and 
purified water qs. 100% (Example 1 – para [0046]).
claims 96 and 101.

The reference RITCHIE is directed to quinazolinone derivatives useful as vanilloid antagonists (Title and “Abstract”).  RITCHIE teaches the claimed compound I  
    PNG
    media_image1.png
    299
    582
    media_image1.png
    Greyscale
  (No. 29.31 on page 29) and compositions comprising a therapeutically effective amount of compound I, in free or salt form (“Abstract”), and that such active agent is useful in the prevention and treatment of diseases and conditions in which human VR1 activation plays a role or is implicated, and therefore susceptible to treatment by the modulation of VR1 receptors, such as ophthalmic disorders, such as eye pain (page 12; see also, pages 2 and 14).

Ascertaining the differences between the prior art and the claims at issue:
Although TAKRURI teaches many of the limitations of instant claims 95-96, 101, 120 (see, above), TAKRURI does not teach wherein the active agent in the formulation is 4-(7-hydroxy-2-isopropyl-4-oxo-4H-quinazolin-3-yl)benzonitrile (compound I) and wherein compound I is in an amount ranging from about 0.5% w/v to about 3.5%” w/v, as required by instant claim 95.


Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of suspensions of compound I useful for treating or reducing eye disorders and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the pharmacokinetic properties of the suspensions and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of said suspensions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the combination of references TAKRURI and RITCHIE.
	The artisan would find it obvious before the effective filing date of the claimed invention to combine the oil-free compositions and fat-free aqueous suspensions of TAKRURI with the compound I from RITCHIE thereby arriving at the instant invention.

Therefore, the artisan would be motivated to substitute the active compound I from RITCHIE in the suspension of TAKRURI since the suspensions from RITCHIE and TAKRURI are each known to treat ophthalmic disorders like eye pain.
The artisan would therefore expect that the product formulation produced from substituting compound I (RITCHIE) into the suspension of TAKRURI would advantageously treat eye pain since both formulations (from RITCHIE and TAKRURI) are individually known to treat eye pain/ophthalmic disorders.  This would also arrive at the process of claim 129 with the pH range of 7.2 to 7.4, which falls within the pH range of about 5.0 to about 8.0 of claim 129.  Furthermore, the artisan would be expected to find the optimum concentrations constituting “therapeutically effective” via routine experimentation, especially in view of the teachings from RITCHIE of the claimed compound I being useful in treating eye pain and incorporating a “therapeutically effective amount” (RITCHIE pp. 14-15), thereby arriving at a concentration within the “about 0.5% w/v to about 3.5% w/v” of claim 95.
	Furthermore, the Examiner believes it would be prima facie obvious to one of ordinary skill in the art to incorporate any known buffer (e.g., the commonly used TRIS) to achieve the predictable result of obtaining a composition with a stable pH, thereby arriving at claim 119.
	For the reasons previously stated, the claims 95-96, 101, 119-120, and 129 are prima facie obvious in light of the combination of TAKRURI and RITCHIE.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 95-96, 101, and 119-120 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claim 95, 99-100, and 103 of copending Application No. 17/000,953 (reference application).  The 
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 95, drawn to a formulation comprising a compound I in an amount of 0.5% w/v to 3.5% w/v, anticipates the same formulation of instant claims 95-96.  The “non-ionic surfactant” of reference claim 95 anticipates the non-ionic surfactant tyloxapol of instant claim 95.
Furthermore, mannitol tonicity agent of reference claim 99 anticipates mannitol tonicity agent of instant claim 101.  The TRIS buffer of reference claim 100 anticipates TRIS buffer of instant claim 119.  Furthermore, the pH range of reference claim 103 falls within and hence anticipates the ranges of instant claim 120.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Note that a Notice of Appeal was filed in ‘953.

Claims 95-96, 101, 119-120, and 129 are provisionally rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 73-91 of co-pending Application No. 16/789,963 in view of TAKRURI (U.S. 2015/0352176 A1).  The ‘963 claims of November 18, 2021 and the instant claims of August 20, 2020 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition comprising a compound of Formula (I) (i.e., compound I) as well as other pharmaceutical ingredients, 
This is a provisional nonstatutory double patenting rejection.  Note that a Notice of Allowance was recently mailed by the Examiner of ‘963.

Claims 95-96, 101, 119-120, and 129 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7,960,399 B2 in view of TAKRURI (U.S. 2015/0352176 A1).  The instant claims of August 20, 2020 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition comprising a compound of Formula (I) as well as other pharmaceutical ingredients, whereas the reference claims recite the compound of Formula (I).  The reference disclosure indicates that the reference claims 3-4, drawn to pharmaceutical compositions of 

Claims 95-96, 101, 119-120, and 129 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,809,528 B2 in view of TAKRURI (U.S. 2015/0352176 A1).  The instant claims of August 20, 2020 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition comprising a compound of Formula (I) as well as other pharmaceutical ingredients, whereas the reference claims 3 and 6 recite the compound of Formula (I) used in a method (reference claim 1 and others) to treat eye pain (ref col 10).  The difference is that the reference does not recite the additional pharmaceutical ingredients (non-ionic surfactant, suspending agent, tonicity agent, buffer, water and optionally a salt and a preservative). However, TAKRURI teaches the instantly claimed composition comprising the abovementioned ingredients to treat ophthalmic disorders (“Abstract”) for 

Claims 95-96, 101, 119-120, and 129 are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,102,653 B2 in view of TAKRURI (U.S. 2015/0352176 A1).  The instant claims of August 20, 2020 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a composition comprising a compound of Formula (I) as well as other pharmaceutical ingredients, whereas the reference claim 1 recites a method of use of the compound of Formula (I) to treat eye pain.  The difference is that the reference does not recite the additional pharmaceutical ingredients (non-ionic surfactant, suspending agent, tonicity agent, buffer, water and optionally a salt and a preservative). However, TAKRURI teaches the instantly claimed composition comprising the abovementioned ingredients to treat ophthalmic disorders (“Abstract”) for use as an eye drop (para [0022]) and therefore, it would have been obvious to one of ordinary skill in the art to incorporate the formulation of TAKRURI into the composition recited in the reference claims for the purpose of administration to patients to treat eye pain.  Thus, the instant claims and the reference claims are obvious variants.

Conclusion
Claims 121-122 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This is true only for the current Markush search of Applicants’ elected species.  The claims 121-122 may properly be rejected in a FINAL Office Action if (for example) prior art is applied from an extended Markush search conducted for the FINAL Office Action (see, above).
Claims 95-96, 101, 119-120, and 129 are not presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625